TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00148-CV


                                  Victor Burzynski, Appellant

                                                 v.

                              Timbercreek Apartments, Appellee




            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-20-000603, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on June 1, 2020. On July 30, 2020, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to file

a satisfactory response by August 10, 2020, would result in the dismissal of this appeal for want

of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Prosecution

Filed: October 6, 2020